Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the following communications: the RCE filed on 10/26/2021 and interview on 12/08/2021.  
Claims 21-23, 25-29, 31-36 and 38-40 are pending in the case.  Claims 21, 27 and 34 are independent claims. Claims 1-20, 24, 30 and 37 are cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
	
EXAMINER’S AMENDMENT
 
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call and an email  communication with Mr. John F Griffith (Reg. No. 44,137) on 12/08/2021.
Please amend claims 21, 27 and 34 as follows:
21.	(Currently Amended) A system comprising: 
	a database system implemented using a server system including at least one of processing hardware and non-transitory memory, the database system configurable to cause:
	displaying a computing environment on a display device, the computing environment providing access to a plurality of computing resources, each computing resource associated with:
		a corresponding variable unit of computing functionality, and
		a corresponding one of a plurality of parameter values, the corresponding parameter value: 
			 defining a variable level of access to the corresponding variable unit of computing functionality, the variable level of access implemented as limited access to only a designated subset of data objects stored in a database and associated with the corresponding variable unit of computing functionality, and
			indicating that the computing resource has an activated state in which the computing resource is available for use or a deactivated state in which the computing resource is not available for use;
	providing a metadata model comprising a plurality of nodes representing a hierarchical arrangement of the computing resources, one or more of the nodes associated with a corresponding one or more conditions to be satisfied for a computing resource associated with the one or more nodes to be in the activated state;
	generating a canonical representation of the computing resources, the canonical representation enabling processing of dependency relationships between or among the computing resources;
	identifying, using the canonical representation, one or more dependency relationships between or among the computing resources;
	displaying, on the display device, a graphical representation of the identified one or more dependency relationships;
	 aggregating the parameter values according to a designated one of a plurality of aggregation methods to produce a plurality of aggregated parameter values, the designated 
	determining one or more redundancies between or among the aggregated parameter values; 
	identifying one or more of the computing resources associated with the redundancy;
	removing, from the metadata model, one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model; 
	updating, on the display device, [[a]] the graphical representation of the identified one or more dependency relationships based on the optimized metadata model; and
	accessing, based on the updated graphical representation of the identified one or more dependency relationships, at least one of the computing resources in the activated state responsive to a request from an entity accessing the computing environment.

27.	(Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
	displaying a computing environment on a display device, the computing environment providing access to a plurality of computing resources, each computing resource associated with:
		a corresponding variable unit of computing functionality, and
		a corresponding one of a plurality of parameter values, the corresponding parameter value: 
			 defining a variable level of access to the corresponding variable unit of computing functionality, the variable level of access implemented as limited access to only a designated subset of data objects stored in a database and associated with the corresponding variable unit of computing functionality, and
			indicating that the computing resource has an activated state in which the computing resource is available for use or a deactivated state in which the computing resource is not available for use;
	providing a metadata model comprising a plurality of nodes representing a hierarchical arrangement of the computing resources, one or more of the nodes associated with a 
	generating a canonical representation of the computing resources, the canonical representation enabling processing of dependency relationships between or among the computing resources;
	identifying, using the canonical representation, one or more dependency relationships between or among the computing resources;
	displaying, on the display device, a graphical representation of the identified one or more dependency relationships;
	 aggregating the parameter values according to a designated one of a plurality of aggregation methods to produce a plurality of aggregated parameter values, the designated aggregation method indicated by a setting of the computing environment for accessing the computing resources, the setting represented by the aggregated parameter values; 
	determining one or more redundancies between or among the aggregated parameter values; 
	identifying one or more of the computing resources associated with the redundancy;
	removing, from the metadata model, one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model; 
	updating, on the display device, [[a]] the graphical representation of the identified one or more dependency relationships based on the optimized metadata model; and
	accessing, based on the updated graphical representation of the identified one or more dependency relationships, at least one of the computing resources in the activated state responsive to a request from an entity accessing the computing environment.

34.	(Currently Amended) A method comprising:
	causing display of a computing environment on a display device, the computing environment providing access to a plurality of computing resources, each computing resource associated with:
		a corresponding variable unit of computing functionality, and
		a corresponding one of a plurality of parameter values, the corresponding parameter value: 

			indicating that the computing resource has an activated state in which the computing resource is available for use or a deactivated state in which the computing resource is not available for use;
	providing a metadata model comprising a plurality of nodes representing a hierarchical arrangement of the computing resources, one or more of the nodes associated with a corresponding one or more conditions to be satisfied for a computing resource associated with the one or more nodes to be in the activated state;
	generating a canonical representation of the computing resources, the canonical representation enabling processing of dependency relationships between or among the computing resources;
	identifying, using the canonical representation, one or more dependency relationships between or among the computing resources;
	causing display, on the display device, of a graphical representation of the identified one or more dependency relationships;
	 aggregating the parameter values according to a designated one of a plurality of aggregation methods to produce a plurality of aggregated parameter values, the designated aggregation method indicated by a setting of the computing environment for accessing the computing resources, the setting represented by the aggregated parameter values; 
	determining one or more redundancies between or among the aggregated parameter values; 
	identifying one or more of the computing resources associated with the redundancy;
	removing, from the metadata model, one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model; 
	causing update, on the display device, of [[a]] the graphical representation of the identified one or more dependency relationships based on the optimized metadata model; and
accessing, based on the updated graphical representation of the identified one or more dependency relationships, at least one of the computing resources in the activated state responsive to a request from an entity accessing the computing environment.



Allowable Subject Matter
5.	Claims 21-23, 25-29, 31-36 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 21, 27 and 34 when considered as a whole, are allowable over the prior art of record.  
Regarding claim 21, primary reference Trinon (US 2006/0136459) teaches A system (Fig. 2A or Fig. 2B & [0010]-[0011], Business Service Management; Fig. 4, service model editor) comprising: 
a database system (Fig. 2A, Configuration Management DataBase or CMDB; Fig. 11, CMDB) implemented using a server system (Fig. 11, CMDB with Explorer server, publishing server and service model editor server) including at least one of processing hardware and non-transitory memory (Claim 12, processor and memory of “programmable control device”), the database system configurable to cause: 
displaying a computing environment on a display device (Fig. 4 & [0044]-[0045], service model editor allows users to create, modify and publish a service model), the computing environment providing access to a plurality of computing resources ([0045], access computing resource components in workspaces, e.g., model in 442 & [0046]; Figs. 3-4 & [0043] & [0048], user can select a template component from 412 and insert the component into workspace 440; Fig. 5, user can select or create a resource component; Figs. 7-9, user can search a resource component), each computing resource associated with ([0048] & [0024], resource components can be generic groups like business processes, logical components like Aggregate SLA measurement, system such as software servers, hardware clusters, system components like hardware system and system services like application services): 
a corresponding variable unit of computing functionality ([0054], role-based access permissions and computing functionality like read/write capabilities, i.e., variable functionality; [0043], user assigns events with components & functionality; [0053] & Fig. 5, user enters information/values for component attributes), and 
a corresponding one of a plurality of parameter values ([0054], user definable component capabilities which can be one selected from a list of roles and associated resource component capabilities or parameter values; [0051] & [0053], user can define various properties/attributes and values for the component such as permissions, priority, cost), the corresponding parameter value:
 defining a variable level of access to the corresponding variable unit of computing functionality([0054], role-based access permissions and/or read/write capabilities; [0051], user can define various properties and values for the component), the variable level of access implemented as limited access to only a designated subset of data objects stored in a database ([0054], role-based permissions to access resource component or part/subset of the component capabilities based on component type or user defined component properties such as selecting one of the data objects in 750 of Fig. 7, since the selected component can be a business process, a SLA agreement, a logical component, a system/cluster or a service in [0024] and access permission can be limited to component type & associated priority & cost in [0054], permitted access to a component that is a subset of 520 & Fig. 5 & [0052] in the database of CMDB 220 in Figs. 2A-2B; [0049], user can enter qualifiers of the template component for later binding to real instances of the selected component) and associated with the corresponding variable unit of computing functionality ([0054], role-based permissions to access 
 indicating that the computing resource has an activated state in which the computing resource is available for use or a deactivated state in which the computing resource is not available for use ([0036] & [0033] & [0061], component status in [0036] including published status in [0033] & [0061] suggests the computing resource is available for use once the component has a published status and bind to real instances i.e., instantiated resources, in [0049]); 
providing a metadata model comprising a plurality of nodes representing a hierarchical arrangement of the computing resources (Figs. 2A-2B, service model 252; Fig. 4 & [0046], service model is displayed as a hierarchy of nodes and links, where nodes are resource components and links are relationships between components), one or more of the nodes associated with a corresponding one or more conditions to be satisfied for a computing resource associated with the one or more nodes to be in the activated state (Fig. 4 & [0051], component node is associated with user defined properties or conditions such as cost to be satisfied before the node is set in the activated state); 
generating a canonical representation of the computing resources, the canonical representation enabling processing of dependency relationships between or among the computing resources (Fig. 4 & [0044]-[0047], potions of the service model display in 442 of Fig. 4 is a canonical representation of the computing resources in the service model showing dependency relationships of the resources);
identifying , using the canonical representation, one or more dependency relationships between or among the computing resources (Fig. 4 & [0046], user selects/identifies a starting point for the display of resource dependency relationships shown as nodes and links in the service model canonical representation of Fig. 4; Fig. 6 & [0056], user defines resource component relationship);
displaying, on the display device, a graphical representation of the identified one or more dependency relationships (Fig. 4 & [0044]-[0047], potions of 
aggregating the parameter values … ([0029] & [0025], reconciliation engine merges/aggregates information from each of the datasets that describe the same resource);
Trinon suggests determining one or more redundancies between or among the aggregated parameter values ([0025] & [Claim 25], determine if more than one identical resource instances or redundancy exists);
Trinon further teaches identifying one or more of the computing resources associated with the redundancy ([0029], reconciliation engine merges/aggregates information from each of the datasets that describe the same resource; [0025] & [Claim 25], determine if more than one identical resource instances or redundancy exists, generate a unified resource information if redundancy exists; [0026] & Fig. 2A, since service model can occur at resource discovery time which is before reconciliation time, redundant nodes are identified in the metadata service model before being removed during the merge or reconciliation in [0025] & [claim 25]); 
removing, from the metadata model, one or more of the nodes associated with the identified one or more computing resources to produce an optimized metadata model ([0075], an optimized metadata model can be constructed to remove duplicate component, but in lieu of updating the service model display, an error code is shown instead; [0026] & Fig. 2A, since service model can occur at resource discovery time which is before reconciliation time, redundant nodes identified in the metadata service model can be removed during the merge/reconciliation in [0025] & [claim 25];  [0029] & [0025], reconciliation engine merges/aggregates information from each of the datasets that describe the same resource ; [0025] & [Claim 25], if more than one identical resources exist, merge information from each of the at least two sources describing the at least one resource into reconciled information of a resource object); and 
updating, on the display device, a graphical representation … based on the optimized metadata model ([0075], service model is augmented with exit code to indicate duplicate component error based on the metadata service model analysis in [0025] & [claim 25], the error can be displayed in lieu of model display update in Fig. 4 & [0026]).
	Secondary reference Nickolov (US 2009/0276771) teaches aggregating the parameter values (Fig. 7 & [0609]-[0612], total BCU, total storage & total bandwidth used) according to a designated one of a plurality of aggregation methods to produce a plurality of aggregated parameter values ([0277] & Fig. 37 & [0285], e.g., user can set minimum and maximum values for a resource execution like CPU time, memory size and network bandwidth and constrain for servers in Fig. 41, each setting can be interpreted as an aggregation method; Figs. 40-41 & [2199]-[2220], the Resources tab allows one to control how much resources the application requires and may be allowed to take), the designated aggregation method indicated by a setting of the computing environment for accessing the computing resources ([0277] & Fig. 37 & [0285] & Figs. 40-41, CPU time, memory size & network bandwidth settings; [0287], resource property values in configuration files to be applied at instantiation), the setting represented by the aggregated parameter values (Fig. 41, setting values for CPU, memory & bandwidth; [0233], configuration file settings show aggregated parameter values, e.g., max-connections = 500); and accessing, based on … graphical representation of resource relationships, at least one of the computing resources in the activated state responsive to a request from an entity accessing the computing environment (Fig. 24 & [2010], window 2410 display information of a selected virtual appliance 2402 in running state).
However, the combination of Trinon and Nickolov fails to clearly teach or fairly suggest the following limitations in the context of other recited limitations: 
updating, on the display device, the graphical representation of the identified one or more dependency relationships based on the optimized metadata model; and
	accessing, based on the updated graphical representation of the identified one or more dependency relationships, at least one of the computing resources in the activated state responsive to a request from an entity accessing the computing environment.

 Independent claims 27 and 34 have the same scope as claim 21. The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/JAIME DUCKWORTH/
Examiner, Art Unit 2179

/DAVID S POSIGIAN/               Primary Examiner, Art Unit 2179